FILED
                             NOT FOR PUBLICATION                            JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KUI BUN THAI,                                    No. 10-70355

               Petitioner,                       Agency No. A078-020-226

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Kui Bun Thai, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings and review de novo legal determinations. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      The record does not compel reversal of the BIA’s conclusion that Thai failed

to demonstrate sufficient individualized risk of harm under a disfavored group

analysis to establish a clear probability of persecution. See Halim v. Holder, 590

F.3d 971, 979 (9th Cir. 2009) (petitioner failed to show individual risk of harm

where he “failed to offer any evidence that distinguishes his exposure from those

of all other ethnic Chinese Indonesians”). We reject Thai's contention that he is

otherwise entitled to withholding of removal. Accordingly, Thai’s withholding of

removal claim fails.

      Finally, Thai’s argument that the BIA’s analysis of his claim was improper

due to its reliance on the 2003 State Department country report fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a

petitioner to prevail on a due process claim). We reject Thai’s request that the case

be remanded for consideration of updated country conditions.

      PETITION FOR REVIEW DENIED.




                                                                                10-70355